Citation Nr: 1437122	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This claim was previously remanded by the Board in July 2011 and then denied by the Board in November 2012.  However, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in January 2014, a joint motion to remand this issue back to the Board for further evidentiary consideration was granted by the Court.  

The Veteran's claim has been processed using the electronic paperless Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the Virtual VA system.  However, a review of Virtual VA merely reveals documents that are duplicative of those already associated with VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the September 2012 supplemental statement of the case, evidence was submitted by the Veteran in October 2012.  Specifically, the Veteran submitted biographical information he printed from the Internet.  This information has not yet been considered by the AOJ.  The Board must secure a waiver from the claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue when the Board considers evidence not previously considered by the RO.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009) (quoting Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (2003).  As clearly indicated in the January 2014 remand, the Veteran desires that his claim be remanded to the AOJ for initial consideration of this evidence prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be reconsidered in light of all of the evidence of record, including evidence received since the September 2012 supplemental statement of the case.  Specifically, information printed from the Internet by the Veteran in October 2012 must be considered and discussed.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



